Bigelow, J.
This is not a case where the freight money agreed to be paid under the charter party is made dependent on the performance of a stipulated voyage or voyages. The vessel was hired “ for a term of months, not less than three' *239months, charterers having the privilege of twelve months.” The freight or charter money was to be paid as follows: “ Four hundred and fifty dollars per month, payable upon return and discharge of each voyage.” This was clearly a hiring of the vessel for a specific time; the freight or charter money was fixed or measured by time, and was due and earned at the expiration of each specified interval, irrespective of the performance of any particular voyage. It was only the time of payment that was postponed, for the convenience of the hirer, until the arrival of the vessel in a port of discharge. The contract resembles very closely the charter party which passed under adjudication in Mc Gilvery v. Capen, 7 Gray, 525; and that case is decisive of the liability of the defendant in the present action to pay freight for the two months during which the vessel remained in his custody and employment.
Nor is it any answer to the claim for freight, that the vessel was found to be unseaworthy during her voyage to St. Thomas. There was no warranty by the owners that she was seaworthy at the commencement of the charter party, or that she should continue so during the term. They only agreed that she should be kept tight, stanch and strong; and this covenant was well kept and fully performed, if every defect and want of suitable repair were remedied as soon as by the use of due and reasonable diligence they could be discovered and proper opportunity could be had to repair the vessel and make her seaworthy. The contract of charter party is to have a reasonable construction. The owner of the vessel could not be required to repair defects of which he had no knowledge, and which could not be discovered by the use of usual and ordinary skill and care by himself or his agents. The evidence in this case tends strongly to show that the defect in the masts was latent, and such as escaped the attention, not only of the owners, but of the master of the vessel and others in the employment of the defendant for several weeks after they had entire possession and' control of the vessel. Under these circumstances, there was no proof of any breach of covenant on the part of the plaintiff. The vessel having put into port, and been there suitably repaired, as soon *240as the defects in her topmasts were discovered, the contract was fully performed by the plaintiff.
It is hardly necessary to add that the. defendant can claim no deduction from the freight money by reason of the retardation of the voyage, occasioned by putting into port for the purpose of malting repairs on the vessel. Such delay is necessarily incident to the nature of the property which is the subject of the contract, and must be presumed to have been in contemplation of both parties when the charter party was entered into. The charterer takes on himself the risk of such delay as is necessary to enable the owner to perform his contract of keeping the vessel seaworthy during the voyage, and cannot subject the owner to any loss or damage resulting therefrom. Kimball v. Tucker, 10 Mass. 195. Judgment on the verdict for the plaintiff.